Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the preliminary amendment filed 02/24/2022.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
21. An anastomosis system comprising: a plurality of magnetic compression anastomosis devices, each magnetic compression anastomosis device characterized by a plane and an out-of-plane axis and including a plurality of magnets, the plurality of magnetic compression anastomosis devices comprising devices having different magnet arrangements that produce different out-of-plane magnetic fields such that different sets of paired devices are configured to provide different relative attractive forces over a distance when the paired devices are brought together for anastomosis such that a given set of paired devices can be selected for a given anastomosis procedure based on an attractive force requirement for the given anastomosis procedure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 31 refer to paired devices. It is unclear whether these paired devices are devices within the plurality. Being “paired” appears to be a functional capability of each device. The office suggests the following amendment to withdraw the rejection.
21. (currently amended) An anastomosis system comprising: a plurality of magnetic compression anastomosis devices, each magnetic compression anastomosis device characterized by a plane and an out-of-plane axis and including a plurality of magnets, the plurality of magnetic compression anastomosis devices comprising devices having different magnet arrangements that produce different out-of-plane magnetic fields such that when at least two devices are paired together forming a set of paired devices, different sets of paired devices are configured to provide different relative attractive forces over a distance when the paired devices are brought together for anastomosis such that a given set of paired devices can be selected for a given anastomosis procedure based on an attractive force requirement for the given anastomosis procedure.
31. (currently amended)  An anastomosis kit comprising: a plurality of magnetic compression anastomosis devices, each magnetic compression anastomosis device characterized by a plane and an out-of-plane axis and including a plurality of magnets, the plurality of magnetic compression anastomosis devices comprising devices having different magnet arrangements that produce different out-of-plane magnetic fields such that when at least two devices are paired together forming a set of paired devices, different sets of paired devices are configured to provide different relative attractive forces over a distance when the paired devices are brought together for anastomosis such that a given set of paired devices can be selected for a given anastomosis procedure based on an attractive force requirement for the given anastomosis procedure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2013/0253550 (Beisel)
Regarding 21, 22 Beisel discloses as shown in Figures 2A, 2b 25 an anastomosis system comprising: a plurality of magnetic compression anastomosis devices (first and a second magnetic structure, see paragraph [0098]), each magnetic compression anastomosis device characterized by a plane and an out-of-plane axis and including a plurality of magnets (magnets of the disclosed structure, see paragraph [0098]), the plurality of magnetic compression anastomosis devices comprising devices having different magnet arrangements that produce different out-of-plane magnetic fields such that different sets of paired devices are configured to provide different relative attractive forces over a distance when the paired devices are brought together for anastomosis such that a given set of paired devices can be selected for a given anastomosis procedure based on an attractive force requirement for the given anastomosis procedure, wherein the paired devices are matching devices having complementary magnet arrangements. See paragraph [0131].
Regarding claim 23, Beisel discloses wherein the plurality of magnetic compression anastomosis devices comprises at least two of: a device having the magnets arranged with identical out-of-plane magnetic pole orientations (Figure 25 shows some magnets in the top device arranged with identical out-of-plane magnetic pole orientations, ex: north shaded facing up); and a device having the magnets arranged with alternating out-of-plane magnetic pole orientations.
Regarding claim 24, Beisel discloses wherein the magnetic compression anastomosis devices are self-assembling magnetic compression anastomosis devices. See paragraph [0037].
Regarding claims 25, 26 Beisel discloses wherein each magnetic compression anastomosis device comprises a plurality of magnetic segments that form a polygon when coupled end-to-end in a deployment configuration, wherein each magnetic segment includes at least one magnet that contributes to the out-of-plane magnetic field of the device. See Figure 25 and paragraph [0131], [0132].
Regarding claim 27, Beisel discloses the different relative attractive forces are capable of being measured over a distance of at least 1 cm. see paragraph [0184].
Regarding claim 28, 29  Beisel discloses wherein the paired devices are capable of having the same delivery configuration and wherein the paired devices are capable of having different delivery configurations. See claim 20.
Regarding claim 30, Beisel discloses wherein the plurality of magnetic compression anastomosis devices comprises magnetic compression anastomosis devices of different sizes. See paragraph [0154].
Regarding 31, 32 Beisel discloses as shown in Figures 2A, 2b 25 an anastomosis kit comprising: a plurality of magnetic compression anastomosis devices (first and a second magnetic structure, see paragraph [0098]), each magnetic compression anastomosis device characterized by a plane and an out-of-plane axis and including a plurality of magnets (magnets of the disclosed structure, see paragraph [0098]), the plurality of magnetic compression anastomosis devices comprising devices having different magnet arrangements that produce different out-of-plane magnetic fields such that different sets of paired devices are configured to provide different relative attractive forces over a distance when the paired devices are brought together for anastomosis such that a given set of paired devices can be selected for a given anastomosis procedure based on an attractive force requirement for the given anastomosis procedure, wherein the paired devices are matching devices having complementary magnet arrangements. See paragraph [0131].
Regarding claim 33, Beisel discloses wherein the plurality of magnetic compression anastomosis devices comprises at least two of: a device having the magnets arranged with identical out-of-plane magnetic pole orientations (Figure 25 shows some magnets in the top device arranged with identical out-of-plane magnetic pole orientations, ex: north shaded facing up); and a device having the magnets arranged with alternating out-of-plane magnetic pole orientations.
Regarding claim 34, Beisel discloses wherein the magnetic compression anastomosis devices are self-assembling magnetic compression anastomosis devices. See paragraph [0037].
Regarding claims 35, 36 Beisel discloses wherein each magnetic compression anastomosis device comprises a plurality of magnetic segments that form a polygon when coupled end-to-end in a deployment configuration, wherein each magnetic segment includes at least one magnet that contributes to the out-of-plane magnetic field of the device. See Figure 25 and paragraph [0131], [0132].
Regarding claim 37, Beisel discloses the different relative attractive forces are capable of being measured over a distance of at least 1 cm. see paragraph [0184].
Regarding claim 38, 39  Beisel discloses wherein the paired devices are capable of having the same delivery configuration and wherein the paired devices are capable of having different delivery configurations. See claim 20.
Regarding claim 40, Beisel discloses wherein the plurality of magnetic compression anastomosis devices comprises magnetic compression anastomosis devices of different sizes. See paragraph [0154].
Regarding claim 41, Beisel discloses 2A, 2b 25 an anastomosis method comprising: providing a plurality of magnetic compression anastomosis devices (first and a second magnetic structure, see paragraph [0098]), each magnetic compression anastomosis device characterized by a plane and an out-of-plane axis and including a plurality of magnets(magnets of the disclosed structure, see paragraph [0098]), the plurality of magnetic compression anastomosis devices comprising devices having different magnet arrangements that produce different out-of-plane magnetic fields such that different sets of paired devices are configured to provide different relative attractive forces over a distance when the paired devices are brought together for anastomosis; see paragraph [0131]; determining an attractive force requirement for a given anastomosis procedure; and selecting a set of paired magnetic compression anastomosis devices from among the plurality of magnetic compression anastomosis devices based on the attractive force requirement for the given anastomosis procedure. See paragraph [0155].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-41 is/are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Publication Number 2009/0125042 (Mouw)
Regarding claim 21, Mouw discloses as shown in Figures 3, 13, 15, 18, 19 an anastomosis system comprising: a plurality of magnetic compression anastomosis devices (first and second magnet assemblies 40h(i), 40h(ii)), each magnetic compression anastomosis device characterized by a plane and an out-of-plane axis and including a plurality of magnets (a plurality of magnetic members 44, see paragraph [0025]), a given set of paired devices is capable of being be selected for a given anastomosis procedure based on an attractive force requirement for the given anastomosis procedure.
Mouw is silent about the devices having different magnet arrangements that produce different out-of-plane magnetic fields such that different sets of paired devices are capable of providing different relative attractive forces over a distance when the paired devices are brought together for anastomosis.
However, Mouw contemplates the magnetic poles of the magnetic members 44 to be orientated in virtually any plane. See paragraph [0031].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the plurality of magnets disclosed by Mouw such that they had having different magnet arrangements that produce different out-of-plane magnetic fields such that different sets of paired devices are capable of providing different relative attractive forces over a distance when the paired devices are brought together for anastomosis because it would only represent choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007). The magnets can only have their poles separated by a plane which is parallel or transverse to the hub. Clearly, orientating one magnet so that the north pole is facing up (as shown in figure 15) and another with the north pole face down (180 degrees rotation from what is shown in Figure 15) would result in a device with magnets separated by a plane which is parallel to the hub (which Mouw discloses is contemplated) and is one of  a finite number of identified, predictable solutions, with a reasonable expectation of success.
Regarding claim 22, Mouw discloses wherein the paired devices are matching devices having complementary magnet arrangements. See paragraph [0035].
Regarding claim 23,  Mouw discloses wherein the plurality of magnetic compression anastomosis devices comprises at least two of: a device having the magnets arranged with identical out-of-plane magnetic pole orientations. See paragraph [0031], Figures 15, 16.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the plurality of magnets disclosed by Mouw such that magnets arranged with alternating out-of-plane magnetic pole orientations; a device having the magnets arranged with alternating pairs of out-of-plane magnetic pole orientations; a device having the magnets arranged with alternating triplets of out-of-plane magnetic pole orientations; a device having the magnets arranged with alternating quadruplets of out-of-plane magnetic pole orientations; or a device having the magnets arranged with an irregular pattern of out-of-plane magnetic pole orientations, because it would only represent choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007). The magnets can only have their poles separated by a plane which is parallel or transverse to the hub.
Regarding claim 24, Mouw discloses wherein the magnetic compression anastomosis devices are self-assembling magnetic compression anastomosis devices. See paragraph [0037].
Regarding claims 25, 26 Mouw discloses wherein each magnetic compression anastomosis device comprises a plurality of magnetic segments that form a polygon when coupled end-to-end in a deployment configuration, wherein each magnetic segment includes at least one magnet that contributes to the out-of-plane magnetic field of the device. See Figure 16 and paragraph [0033].
Regarding claim 27, Mouw discloses the different relative attractive forces are capable of being measured over a distance of at least 1 cm. see paragraph [0030].
Regarding claim 28,  Mouw discloses wherein the paired devices are capable of having the same delivery configuration. See paragraph [0036] and Figures 18, 19.
Regarding claim 29, Mouw discloses wherein the paired devices are capable of having different delivery configurations, if one is delivered in the deloyed configuration shown in Figure 3, if a large enough incision was made.
Regarding claim 30, Mouw discloses wherein the plurality of magnetic compression anastomosis devices comprises magnetic compression anastomosis devices of different sizes. See paragraph [0025].
Regarding 31, Mouw discloses as shown in Figures 3, 13, 15, 18, 19 an anastomosis kit comprising: a plurality of magnetic compression anastomosis devices (first and second magnet assemblies 40h(i), 40h(ii)), each magnetic compression anastomosis device characterized by a plane and an out-of-plane axis and including a plurality of magnets(a plurality of magnetic members 44, see paragraph [0025]), a given set of paired devices are capable of being selected for a given anastomosis procedure based on an attractive force requirement for the given anastomosis procedure.
Mouw is silent about the plurality of magnetic compression anastomosis devices comprising devices having different magnet arrangements that produce different out-of-plane magnetic fields such that different sets of paired devices are configured to provide different relative attractive forces over a distance when the paired devices are brought together for anastomosis such that
However, Mouw contemplates the magnetic poles of the magnetic members 44 to be orientated in virtually any plane. See paragraph [0031].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the plurality of magnets disclosed by Mouw such that they had having different magnet arrangements that produce different out-of-plane magnetic fields such that different sets of paired devices are capable of providing different relative attractive forces over a distance when the paired devices are brought together for anastomosis because it would only represent choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007). The magnets can only have their poles separated by a plane which is parallel or transverse to the hub. Clearly, orientating one magnet so that the north pole is facing up (as shown in figure 15) and another with the north pole face down (180 degrees rotation from what is shown in Figure 15) would result in a device with magnets separated by a plane which is parallel to the hub (which Mouw discloses is contemplated) and is one of  a finite number of identified, predictable solutions, with a reasonable expectation of success.

Regarding claim 32, Mouw discloses wherein the paired devices are matching devices having complementary magnet arrangements. See paragraph [0035].
Regarding claim 33,  Mouw discloses wherein the plurality of magnetic compression anastomosis devices comprises at least two of: a device having the magnets arranged with identical out-of-plane magnetic pole orientations. See paragraph [0031], Figures 15, 16.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the plurality of magnets disclosed by Mouw such that magnets arranged with alternating out-of-plane magnetic pole orientations; a device having the magnets arranged with alternating pairs of out-of-plane magnetic pole orientations; a device having the magnets arranged with alternating triplets of out-of-plane magnetic pole orientations; a device having the magnets arranged with alternating quadruplets of out-of-plane magnetic pole orientations; or a device having the magnets arranged with an irregular pattern of out-of-plane magnetic pole orientations, because it would only represent choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007). The magnets can only have their poles separated by a plane which is parallel or transverse to the hub.
Regarding claim 34, Mouw discloses wherein the magnetic compression anastomosis devices are self-assembling magnetic compression anastomosis devices. See paragraph [0037].
Regarding claims 35, 36 Mouw discloses wherein each magnetic compression anastomosis device comprises a plurality of magnetic segments that form a polygon when coupled end-to-end in a deployment configuration, wherein each magnetic segment includes at least one magnet that contributes to the out-of-plane magnetic field of the device. See Figure 16 and paragraph [0033].

Regarding claim 37, Mouw discloses the different relative attractive forces are capable of being measured over a distance of at least 1 cm. see paragraph [0030].
Regarding claim 38,  Mouw discloses wherein the paired devices are capable of having the same delivery configuration. See paragraph [0036] and Figures 18, 19.
Regarding claim 39, Mouw discloses wherein the paired devices are capable of having different delivery configurations, if one is delivered in the deloyed configuration shown in Figure 3, if a large enough incision was made.
Regarding claim 40, Mouw discloses wherein the plurality of magnetic compression anastomosis devices comprises magnetic compression anastomosis devices of different sizes. See paragraph [0025].
Regarding claim 41, Mouw discloses as shown in Figures 3, 13, 15, 18, 19 an anastomosis method comprising: providing a plurality of magnetic compression anastomosis devices (first and second magnet assemblies 40h(i), 40h(ii)), each magnetic compression anastomosis device characterized by a plane and an out-of-plane axis and including a plurality of magnets (a plurality of magnetic members 44, see paragraph [0025]), determining an attractive force requirement for a given anastomosis procedure; and selecting a set of paired magnetic compression anastomosis devices from among the plurality of magnetic compression anastomosis devices based on the attractive force requirement for the given anastomosis procedure. See paragraph [0035] disclosing the devices are selected for the purpose of sandwiching the tissue. Logic and common sense would dictate that this would include determining an attractive force requirement for a given anastomosis procedure; and selecting a set of paired magnetic compression anastomosis devices from among the plurality of magnetic compression anastomosis devices based on the attractive force requirement.
Mouw is silent about the plurality of magnetic compression anastomosis devices comprising devices having different magnet arrangements that produce different out-of-plane magnetic fields such that different sets of paired devices are configured to provide different relative attractive forces over a distance when the paired devices are brought together for anastomosis
However, Mouw contemplates the magnetic poles of the magnetic members 44 to be orientated in virtually any plane. See paragraph [0031].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the plurality of magnets disclosed by Mouw such that they had having different magnet arrangements that produce different out-of-plane magnetic fields such that different sets of paired devices are capable of providing different relative attractive forces over a distance when the paired devices are brought together for anastomosis because it would only represent choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007). The magnets can only have their poles separated by a plane which is parallel or transverse to the hub. Clearly, orientating one magnet so that the north pole is facing up (as shown in figure 15) and another with the north pole face down (180 degrees rotation from what is shown in Figure 15) would result in a device with magnets separated by a plane which is parallel to the hub (which Mouw discloses is contemplated) and is one of  a finite number of identified, predictable solutions, with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771